579 So. 2d 742 (1991)
David Blair WECKERLE, Appellant/Cross Appellee,
v.
STATE of Florida, Appellee/Cross Appellant.
No. 89-3249.
District Court of Appeal of Florida, Fourth District.
April 3, 1991.
Rehearing Denied June 19, 1991.
*743 Richard L. Jorandby, Public Defender, and Anthony Calvello, Asst. Public Defender, West Palm Beach, for appellant/cross appellee.
Robert A. Butterworth, Atty. Gen., Tallahassee, and John Tiedemann, Asst. Atty. Gen., West Palm Beach, for appellee/cross appellant.
PER CURIAM.
We affirm appellant's conviction and sentence. As part of the sentence, appellant was given a period of probation conditioned, inter alia, on his payment "for all counseling expenses incurred by the victim, as directed by your Probation Officer."
Because counseling had not been completed, we find no abuse of discretion in failing to fix the amount of restitution, McCaskill v. State, 520 So. 2d 664, 665 (Fla. 1st DCA 1988), assuming that, at a future appropriate time, and upon application, the trial court will determine the amount of restitution to be paid pursuant to section 948.03(1)(e), Florida Statutes (1989). The duty may not be delegated. With this understanding of the sentencing conditions, we affirm.
AFFIRMED.
HERSEY, C.J., and LETTS and POLEN, JJ., concur.